DETAILED ACTION
This action is a supplemental of the notice of allowance (NOA) mailed on 17 November 2021 and 312 amendment filed on 14 February 2022.
This action is in response to applicant’s amendment filed on 01 November 2021.  Claims 1, 3-9, 11-16, and 18-23 are now pending in the present application and claims 2, 10, and 17 are canceled.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Examiner interprets a medium, media, machine-readable storage medium, and computer-readable storage medium as only and exclusively to be a non-transitory hardware medium excluding transitory, propagating signal, and/or carrier wave.







Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 November 2021 has been entered.

EXAMINER'S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dmitry Andreev (Reg. No.: 57,428) on 17 February 2022.

The application has been amended as follows: 

Claims
On line 1 of claim 9, --host computer-- has been inserted before “system”.
On line 1 of claim 11, --host computer-- has been inserted before “system”.
On line 1 of claim 12, --host computer-- has been inserted before “system”.
On line 1 of claim 13, --host computer-- has been inserted before “system”.
On line 1 of claim 14 --host computer-- has been inserted before “system”.
On line 1 of claim 15, --host computer-- has been inserted before “system”.
On line 1 of claim 22, --host computer-- has been inserted before “system”.
 
Allowable Subject Matter
Claims 1, 3-9, 11-16, and 18-23 are allowed.

Reasons For Allowance
 The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-9, 11-16, and 18-23 are allowed in view of applicant’s amendment and accompanying remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muller (US 2016/0191304 A1) discloses layer 3 high availability router.
Fotedar (US 7,636,364 B2) discloses redundant router network.
Mirsky et al. (US 2017/0005915 A1) discloses fast convergence in VRRP with multipoint bidirectional forwarding detection.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
25 February 2022